Information Disclosure Statement
1	Note that the IDS comprises more than 400 pages with about 25 references per page, for an estimated total of over 10,000 US references and numerous foreign references. Regarding the IDS submitted on 10/18/21, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.   Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each of the pages on the accompanying 
Reasons for Allowance
2	The following is an examiner's statement of reasons for allowance. The prior art of record fails to anticipate or show in combination all the features of applicant's invention:
	Claim 22 recites a novel surgical system comprising a knife bar supported for rotational and axial travel, wherein said knife bar is coupled to the cutting instrument for rotational travel relative thereto; an axially movable closure member configured to apply closure and opening motions to said second jaw; a knife bar interface between said knife bar and said axially movable closure member, wherein said knife bar interface is configured to cause said axially movable closure member to apply closure motions to said second jaw upon rotation of said knife bar in a first rotary direction, and wherein said knife bar interface causes said axially movable closure member to apply opening motions to said second jaw when said knife bar is rotated in a second rotary direction.
	Claim 32 recites a novel surgical system comprising a knife bar supported for rotational and axial travel, wherein said knife bar is coupled to said cutting instrument for rotational travel relative thereto; wherein rotation of said knife bar about the second axis causes the axially movable closure member to apply closure motions to the  second jaw, and wherein the knife bar control system is configured to apply a first axial motion to said knife bar to axially drive the cutting instrument from said starting position to said ending position within said surgical end effector along said second axis.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731